The opinion of the court was delivered, January 3d 1870, by
Agnew, J. —
The most difficult and important question argued in this case is, whether the license to Watson and Angier, to operate for oil, is entirely exclusive of Rynd the owner of the land. But this does not arise in the form of action adopted by the plaintiff. The action is ejectment and relates to the possession only of the land. Assuming that the defendants had taken possession and occupied the premises for other purposes; or to an extent greater than that provided in the contract; or that the license was revocable by Rynd; or had been forfeited by the defendants, the form of action would be a suitable remedy. But the right of Rynd to bore for and take oil from the land cannot be tested in this form of action. Should he attempt to exercise this right, a conflict would arise with the defendants, claiming a right exclusive of Rynd, who might test his claim by an action for a breach of the contract, or possibly by a bill in equity; but the exclusiveness of their right is not a question in this action.
The court below in clear and explicit language left to the jury the fact whether a possession had been taken by the defendants to a greater extent than was necessary for their oil operation; or so as to interfere with the possession reserved by Rynd to himself. The fact has been found by the jury against the plaintiff, and this leaves only the questions of revocation and forfeiture. We agree with the learned judge, and the authorities cited by the defendants as plaintiffs in error show, that this license, when entered upon and made effectual by the performance of the covenants of the defendants, and a successful result according to the terms of the agreement, is perpetual and irrevocable. We think he also fairly submitted the question of forfeiture with proper instructions, in terms consistent with the provisions of the agreement. That fact being determined against the plaintiff, nothing remains but to affirm the judgment, leaving o.ut of view the question of the exclusiveness of the license. This point not fairly arising in the case, it would be improper to state an opinion, which would not be binding as a decision in a future controversy. It admits of argument, and may not be ruled by Funk v. Haldeman, 3 P. F. Smith 243, but we forbear to express an opinion.
Judgment affirmed.